Section 204 of the General Statutes reads as follows: "Whenever any person acting as executor, administrator, conservator, guardian, trustee, or in any other fiduciary capacity, shall make payments or deliver property or estate under or pursuant to the order of a court of probate having jurisdiction, the person making such payment or delivery, in good faith, and before an appeal is taken from such order, shall not be liable, or in any way holden, for the money so paid, or the property so delivered, although the order, under or *Page 567 
by virtue of which such payment or delivery shall be made, shall afterwards be reversed, vacated, or set aside, but this provision shall not prevent a recovery of such money or property, by the person entitled thereto, from any person receiving or in possession thereof."
The trial court has found that there was no fraud or concealment on the part of the defendant and that in these proceedings she acted honestly and in good faith. The plaintiff contends, however, that the facts found are legally inconsistent with this conclusion, and that it is also controlled by an erroneous view of the law. The plaintiff also claims that the trial court erred in finding certain facts without evidence to support them, and in refusing to find other facts which, it is claimed, were conclusively established by the evidence.
The reasons of appeal are forty-seven in number. At least thirty of them relate to alleged errors in refusing to correct the finding. With but few exceptions there is no occasion to seriously consider these alleged errors. The evidence does not show, neither has the Superior Court found, that the defendant made any effort to locate her brother, who had been absent and unheard of almost forty years, before the probate proceedings in Bridgeport. This fact, if found, would not be of any material importance in the determination of the questions now before us. The Court of Probate had exclusive jurisdiction to determine the persons who were entitled to take as distributees, and its determination of this question could not be re-examined in the Superior Court except by way of appeal. State v. Blake,69 Conn. 64, 78, 79, 36 A. 1019.
In accepting the application for administration and in passing the order of distribution, the court must have acted upon a presumption of death after an absence of seven years unheard of. If the evidence upon this subject was insufficient, it cannot be said that it was *Page 568 
through any concealment or lack of good faith upon the part of the defendant.
The plaintiff also complains because the Superior Court refused to find, as requested, that Aaron Burr Gray was entitled to one fourth of his father's estate, when it appears that he was an heir at law. The legal title to real property upon the death of the owner vests immediately in the heir or legatee, while the legal title to personal property passes to the executor or administrator, and such property is to be used for the payment of debts and the remainder distributed to the heirs. This principle is so universally accepted that it would be useless to cite any of the numerous authorities so holding.
The other exceptions to the finding do not call for special consideration, and it must therefore stand.
We cannot say that the conclusions drawn by the trial court from the facts found are unwarranted. It appears from the finding that the defendant completed the settlement of the estate in question under the orders of and in compliance with the directions of the Court of Probate. On December 10th, 1900, by the distribution of this estate, she received about $250 more than would have come to her had the plaintiff been named as one of the distributees. It is apparent that the defendant, throughout these proceedings, acted in entire good faith and in the honest belief that Aaron Burr Gray died intestate many years before her father's death. The first intimation she received to the contrary was almost ten years after the final distribution had been made in the settlement of her father's estate. Then she was served with the process in this case, charging her with fraud and concealment. The court below has reached the conclusion that this complaint is untrue. We cannot say that the inference, drawn by the court from the facts found, is unreasonable or in violation of any principle of law. *Page 569 
The statute of limitations also furnishes a good defense to this action. In the settlement of this estate the defendant occupied a position of trust and confidence, and her duties as administratrix were of a high standard. Before the settlement of her administration account and while she was acting as administratrix she was a continuing trustee, when the statute of limitations could have no application, but there must be some limit to the liability of administrators. In the present case, when the defendant had duly settled her administration account and carried out the order of distribution, the statute of limitations began to run. Wilmerding
v. Russ, 33 Conn. 67, 76. The defendant received a certain amount of money, more than she would have been entitled to receive if Aaron Burr Gray had been named as a distributee. This the plaintiff could have recovered in a proper action commenced within the period prescribed by the general statute of limitations. This was not done. When the money came to the defendant by distribution she did not occupy a position of trust. The fact that she had been administratrix, under the circumstances as they are disclosed by the record, did not affect the situation after the final distribution. Statutes of limitation have no application to an open, continuing or acknowledged trust. An administrator remains in the position of continuing trustee, until the final settlement of his administration account, but, after such settlement, the statute of limitations commences to run in his favor. Wilmerding v. Russ, 33 Conn. 67, 68. The statute of limitations, as to executors and administrators, is not created for their own security and benefit, but for the benefit of the estate which they represent; it is a wholesome provision designed to produce a speedy settlement of estates and the repose of titles derived under persons who are dead. It may work harshly in *Page 570 
some cases, but the law is nevertheless so that, whenever this statute comes in, it applies regardless of the hardships it may work. Cone v. Dunham, 59 Conn. 145,161, 20 A. 311.
   There is no error.
In this opinion the other judges concurred.